SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (x) Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange act of 1934 For the quarterly period ended February 28, 2013. ( ) Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange act of 1934 For the transition period from to . Commission File No. 0-26112 ARTISANAL BRANDS, INC. (Exact name of registrant as specified in its charter) New York 41-1759882 (State of Jurisdiction) (IRS Employer I.D. No.) 483 Tenth Avenue, New York, New York (Address of Principal Executive offices) (Zip Code) Registrant’s telephone number, including area code 212-871-3150 Securities registered pursuant to Section 12(g) of the Act: Title of each class Common Stock, $.001 par value per share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer. ☐ Accelerated filer. ☐ Non-accelerated filer. ☐ Smaller reporting company.☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ☐ No ☒ Indicate the number of shares outstanding of each of the issuer’s classes of stock, as of the latest practicable date: 33,341,306 common shares and 6,399,154 Series A preferred sharesissued and outstanding as of October 2, 2013. DOCUMENTS INCORPORATED BY REFERENCE Location in Form 10-Q Incorporated Document None ii ARTISANAL BRANDS, INC. Index Page No. Part I Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at February 28, 2013 and May 31, 2012 F-1 Condensed Consolidated Statements of Operations for the three and nine months Ended February 28, 2013 and February 29, 2012 F-2 Condensed Consolidated Statements of Cash Flows for the nine months Ended February 28, 2013 and February 29, 2012 F-3 Notes to Condensed Consolidated Financial Statements F-4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 Part II Other Information Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Mine Safety Disclosures 8 Item 5. Other Information 8 Item 6. Exhibits 8 iii PART I Page No. Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at February 28, 2013 and May 31, 2012 F-1 Condensed Consolidated Statements of Operations for the three and nine months Ended February 28, 2013 and February 29, 2012 F-2 Condensed Consolidated Statements of Cash Flows for the nine months Ended February 28, 2013 and February 29, 2012 F-3 Notes to Condensed Consolidated Financial Statements F-4 iv ARTISANAL BRANDS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS February 28, May 31, (unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net Inventories Advances to suppliers - Prepaid expenses and other current assets Total Current Assets FIXED ASSETS, net OTHER ASSETS INTANGIBLES - at cost, net Total Assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Prepaid gift certificates and other deferred revenue Note payable to shareholders' Current portion of long term debt Accrued expenses and other current liabilities Accrued payroll taxes (see note 11) Total Current Liabilities LONG TERM LIABILITIES: Credit card facility loan, net of debt discount - Long term debt, net of current portion and debt discount Total Liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' DEFICIT Preferred stock - $0.001 par value, 10,000,000 shares authorized, 6,199,154 and 6,514,154 shares issued and outstanding, respectively Common stock - $0.001 par value, 100,000,000 shares authorized 31,582,982 and 28,093,982 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Shareholders' Deficit ) ) Total Liabilities and Shareholders' Deficit $ $ See notes to the unaudited condensed consolidated financial statements. F-1 ARTISANAL BRANDS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended February 28, February 29, February 28, February 29, SALES $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES: SELLING, GENERAL AND ADMINISTRATIVE DEPRECIATION AND AMORTIZATION LOSS FROM OPERATIONS BEFORE INCOME TAXES AND INTEREST ) OTHER INCOME( EXPENSES): Interest income (expense) and other income ) LOSS FROM OPERATIONS BEFORE INCOME TAXES ) INCOME TAXES - NET LOSS APPLICABLE TO COMMON SHARES $ ) $ ) $ ) $ ) LOSS APPLICABLE PER COMMON SHARE Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING: basic diluted See notes to the unaudited condensed consolidated financial statements. F-2 ARTISANAL BRANDS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended February 28, February 29, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile loss to net cash used in operating activities: Depreciation Amortization of intangibles Amortization of debt discount Equity based compensation Common stock issued for services - Changes in operating assets and liabilities Accounts receivable ) Inventory ) ) Prepaid expenses and other assets ) ) Advances to suppliers ) - Accounts payable Accrued expenses and other current liabilities NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: (Purchase)/sale of fixed assets ) ) (Increase)/decrease in security deposit ) NET CASH USED IN INVESTING ACTIVITIES: ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Increase/(decrease) in notes payable Repayment in notes payable ) - Sale of preferred stock - Sale of common stock - Payment of term loan ) ) Proceeds from shareholder loan - Benefits from sale of common stock ) - NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid during the period for: Interest $ $ Income taxes $ - $ - Non-cash investing and financing activities: Conversion of preferred shares to common shares $ $ Preferred shares issued for services $ - $ Common stock issued per loan agreement as debt financing cost $ $ - Conversion of accrued interest to long term debt $ $ - See notes to the unaudited condensed consolidated financial statements. F-3 ARTISANAL B RANDS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NINE MONTHS ENDED FEBRUARY 28, 2013 (UNAUDITED) 1.
